

116 HR 2439 IH: Opioid Workforce Act of 2019
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2439IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Mr. Schneider (for himself, Mrs. Brooks of Indiana, Ms. Kuster of New Hampshire, and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for the distribution of additional
			 residency positions to help combat the opioid crisis.
	
 1.Short titleThis Act may be cited as the Opioid Workforce Act of 2019. 2.Distribution of additional residency positions to help combat opioid crisis (a)In generalSection 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h)) is amended—
 (1)in paragraph (4)(F)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9); (2)in paragraph (4)(H)(i), by striking paragraphs (7) and (8) and inserting paragraphs (7), (8), and (9);
 (3)in paragraph (7)(E), by inserting paragraph (9), after paragraph (8),; and (4)by adding at the end the following new paragraph:
					
						(9)Distribution of additional residency positions to help combat opioid crisis
 (A)Additional residency positionsFor each of fiscal years 2021 through 2025 (and succeeding fiscal years if the Secretary determines that there are additional residency positions available to distribute under subparagraph (E)), the Secretary shall increase the otherwise applicable resident limit for each qualifying hospital that submits a timely application under this subparagraph by such number as the Secretary may approve for portions of cost reporting periods occurring on or after July 1 of the fiscal year of the increase. Except as provided in subparagraph (B)(iv) or (E), the aggregate number of increases in the otherwise applicable resident limit under this subparagraph shall be equal to 500 in fiscal year 2021 and 500 over the period of fiscal years 2022 through 2025, distributed in accordance with the succeeding subparagraphs of this paragraph.
							(B)Distribution for fiscal year 2021
 (i)In generalFor fiscal year 2021, the positions available for distribution with respect to the fiscal year as described in subparagraph (A) shall be distributed to hospitals that have existing established approved programs in addiction medicine, addiction psychiatry, or pain management as determined by the Secretary.
 (ii)Number of positions hospital eligible to receiveSubject to clauses (iii) and (iv) and subparagraph (D), the aggregate number of positions a hospital may receive under this subparagraph with respect to fiscal year 2021 is equal to the sum of the following:
 (I)The number of full-time-equivalent residents that will be training in addiction medicine, addiction psychiatry, or pain management as determined by the Secretary with respect to the fiscal year.
 (II)The associated number of residents training in a pre-requisite program, such as internal medicine, necessary for the number of full-time residents for the programs described in subclause (I).
 (iii)Additional positions for expansion of existing programIf a hospital demonstrates to the Secretary that the hospital is planning to increase the number of full-time-equivalent residents in existing programs described in clause (i), the Secretary may increase the number of positions a hospital is eligible to receive under clause (ii) in order to accommodate that expansion, as determined by the Secretary.
 (iv)Considerations in distributionThe Secretary shall distribute additional residency positions under this subparagraph based on— (I)in the case of positions made available under clause (ii), the demonstrated likelihood of the hospital filling such positions by July 1, 2021; and
 (II)in the case of positions made available under clause (iii), the demonstrated likelihood of the hospital filling such positions within the first three cost reporting periods beginning on or after July 1, 2021.
 (v)Clarification regarding availability of additional positions in subsequent fiscal yearsNothing in this subparagraph shall preclude a hospital from receiving additional residency positions under subparagraph (C).
 (vi)Positions not distributed during the fiscal yearIf the number of resident full-time-equivalent positions distributed under this subparagraph is less than the aggregate number of positions available for distribution in the fiscal year (as described in subparagraph (A)), the difference between such number distributed and such number available for distribution shall be added to the aggregate number of positions available for distribution under subparagraph (C).
								(C)Distribution for fiscal years 2022 through 2025
 (i)In generalFor the period of fiscal years 2022 through 2025, the positions available for distribution with respect to such period (as described in subparagraph (A), including after application of subparagraph (B)(vi)) shall be distributed, subject to subparagraph (D), to hospitals which demonstrate to the Secretary that the hospital—
 (I)will establish an approved program in addiction medicine, addiction psychiatry, or pain management; and
 (II)will use all of the additional positions made available under this subparagraph in such program or a prerequisite residency program for such program within the first four cost reporting periods after the increase would be effective.
 (ii)RequirementsSubject to clause (iii), a hospital that receives an increase in the otherwise applicable resident limit under this subparagraph shall ensure, during the 5-year period beginning after the date of such increase, that the hospital uses the positions received under clauses (i)(I) and (i)(II) for the programs for which the positions were distributed, or similar programs (as determined by the Secretary). The Secretary may determine whether a hospital has met the requirements under this clause during such 5-year period in such manner and at such time as the Secretary determines appropriate, including at the end of such 5-year period.
 (iii)Redistribution of positions if hospital no longer meets certain requirementsIn the case where the Secretary determines that a hospital described in clause (ii) does not meet the requirements of such clause, the Secretary shall—
 (I)reduce the otherwise applicable resident limit of the hospital by the amount by which such limit was increased under this subparagraph; and
 (II)provide for the distribution of positions attributable to such reduction in accordance with the requirements of this paragraph.
 (D)LimitationThe aggregate number of positions distributed under subparagraphs (B) and (C) to an individual hospital during the period of fiscal years 2021 through 2025 may not exceed 25.
 (E)Distribution of remaining positionsIf the aggregate number of positions distributed under subparagraphs (B) and (C) during the period of fiscal years 2021 through 2025 is less than 1,000, the Secretary shall distribute the remaining residency positions in succeeding fiscal years according to criteria consistent with this paragraph until such time as the aggregate amount of positions distributed under this paragraph is equal to 1,000.
 (F)NotificationThe Secretary shall notify hospitals of the number of positions distributed to the hospital under this paragraph as a result on an increase in the otherwise applicable resident limit by January 1 of the fiscal year of the increase. Such increase shall be effective for portions of cost reporting periods beginning on or after July 1 of that fiscal year.
 (G)Application of per resident amounts for primary care and nonprimary careWith respect to additional residency positions in a hospital attributable to the increase provided under this paragraph, the approved FTE per resident amounts are deemed to be equal to the hospital per resident amounts for primary care and nonprimary care computed under paragraph (2)(D) for that hospital.
 (H)Permitting facilities to apply aggregation rulesThe Secretary shall permit hospitals receiving additional residency positions attributable to the increase provided under this paragraph to, beginning in the fifth year after the effective date of such increase, apply such positions to the limitation amount under paragraph (4)(F) that may be aggregated pursuant to paragraph (4)(H) among members of the same affiliated group.
 (I)DefinitionsIn this paragraph: (i)Otherwise applicable resident limitThe term otherwise applicable resident limit means, with respect to a hospital, the limit otherwise applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident level for the hospital determined without regard to this paragraph but taking into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B).
 (ii)Resident levelThe term resident level has the meaning given such term in paragraph (7)(C)(i).. (b)IME (1)In generalSection 1886(d)(5)(B)(v) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)(v)), in the third sentence, is amended by striking and (h)(8) and inserting (h)(8), and (h)(9).
 (2)Conforming provisionSection 1886(d)(5)(B) of the Social Security Act (42 U.S.C. 1395ww(d)(5)(B)) is amended— (A)by redesignating clause (x), as added by section 5505(b) of the Patient Protection and Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause 4 ems to the left; and
 (B)by adding after clause (xi), as redesignated by subparagraph (A), the following new clause:  (xii)For discharges occurring on or after July 1, 2021, insofar as an additional payment amount under this subparagraph is attributable to resident positions distributed to a hospital under subsection (h)(9), the indirect teaching adjustment factor shall be computed in the same manner as provided under clause (ii) with respect to such resident positions..
					